DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 12/27/21.

Claim status:
Amended claims: 1, 14, 20
Canceled claims: none
Added New claims: None
Pending claims: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20
Independent claims 1, 14 and 20 are directed to a method (claim 1), a system (claim 14), and a non-transitory computer-readable storage medium (claim 20).  Therefore on its face, each of claims 1, 14 and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 14 and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) providing a fixed currency conversion rate for a transaction, (ii) receiving, an authorization request message for a purchase transaction requiring currency conversion in connection with authorization of the purchase transaction, the purchase transaction directed to a payment account and involving a transaction amount in a first currency; (iii) determining a fixed currency conversion rate for the purchase transaction from the first currency to a second currency; (iv) determining an authorization transaction amount in the second currency for the purchase transaction based on the transaction amount and the fixed currency conversion rate; (v) transmitting the authorization request message, including the authorization transaction amount, associated with the payment account; (vi) after transmitting the authorization request message, receiving, a clearing file for the purchase transaction in connection with clearing of the purchase transaction, the clearing file including a clearing transaction amount in the second currency for the purchase transaction based on a final transaction amount in the first currency for the transaction and a clearing currency conversion rate; (vii) determining, a billing transaction amount in the second currency for the purchase transaction based on the 
That is, other than reciting a payment network, an acquirer, an issuer, a computing device (claim 1) a data structure, a payment network, a fee manager computing device, an acquirer, an issuer (claim 14), a non-transitory computer-readable storage medium, executable instructions, at least one processor, a payment network, a data structure, an issuer (claim 20) nothing in the claim precludes the steps from being directed to organizing human activity – fundamental economic principles or practices: mitigating risk.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computers, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a payment network, an acquirer, an issuer, a computing device (claim 1) a data structure, a payment network, a fee manager computing device, an acquirer, an issuer (claim 14), a non-transitory computer-readable storage medium, executable instructions, at least one processor, a payment network, a data structure, an issuer (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a payment network, an acquirer, an issuer, a computing device (claim 1) a data structure, a payment network, a fee manager computing device, an acquirer, an issuer (claim 14), a non-transitory computer-readable storage medium, executable instructions, at least one processor, a payment network, a data structure, an issuer (claim 20).
The payment network, acquirer, issuer, computing device (claim 1) data structure, payment network, fee manager computing device, acquirer, issuer (claim 14), non-transitory computer-readable storage medium, executable instructions, at least one processor, payment network, data structure, issuer (claim 20)  are recited at a high level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a payment network) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a payment network, an acquirer, an issuer, a computing device (claim 1) a data structure, a payment network, a fee manager computing device, an acquirer, an issuer (claim 14), a non-transitory computer-readable storage medium, executable instructions, at least one processor, a payment network, a data structure, an issuer (claim 20), providing a fixed currency conversion rate for a transaction, receiving, an authorization request message for a purchase transaction requiring currency conversion in connection with authorization of the purchase transaction, the purchase transaction directed to a payment account and involving a transaction amount in a first currency; determining a fixed currency conversion rate for the purchase transaction from the first currency to a second currency; determining an authorization transaction amount in the second currency for the purchase transaction based on the transaction amount and the fixed currency conversion rate; transmitting the authorization request message, including the authorization transaction amount, associated with the payment account; after transmitting the authorization request message, receiving, a clearing file for the purchase transaction in connection with clearing of the purchase transaction, the clearing file including a clearing transaction amount in the second currency for the purchase transaction based on a final transaction amount in the first currency for the transaction and a clearing currency conversion rate; determining, a billing transaction amount in the second currency for the purchase transaction based on the final transaction amount for the transaction and the fixed currency conversion rate; appending, the billing transaction amount to the clearing file, thereby enabling to bill a user associated with the payment account the billing transaction amount based on the fixed currency conversion rate instead of the clearing transaction amount based on the clearing currency conversion rate; and generating a rectification transaction for a difference between the billing transaction amount for the purchase transaction and the clearing transaction amount for the purchase transaction, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a payment network).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-13, and 15-19 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments to claim 1 precludes the steps from being directed to organizing human activity – fundamental economic principles or practices: mitigating risk but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Response Remarks On Claim Rejections – 35 USC 103

The Applicant’s arguments and amendments overcome the 103 Rejection,
therefore, the Rejection(s) are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694